This must be considered as a sale, and the sum bid, as the price or purchase money; and as the parties had contracted that bond and security should be given for the purchase money, with interest from the date, Dickerson becoming the highest bidder, Collins is entitled to one-half of the purchase money, with interest thereon form the day of sale until paid. And on receiving the principal and interest, he shall do such acts as shall secure to the defendant Dickerson, an estate in fee simple in said lands.